Citation Nr: 0837313	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  05-28 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right ankle, to include as secondary to service-connected 
left ankle disability.  

2.  Entitlement to service connection for arthritis of both 
hips, to include as secondary to service-connected left ankle 
disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1972 to 
September 1975, and had subsequent service in the National 
Guard.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  The issues on 
appeal were remanded by the Board in April 2008.

In the August 2005 substantive appeal, the veteran indicated 
that he wanted a Board hearing.  A June 2007 letter was sent 
by the Board to the veteran to clarify the veteran's request 
for a hearing.  The letter stated that the Board will assume 
that the veteran does not want a hearing and will proceed 
accordingly if the veteran does not respond within 30 days of 
the date of the letter.  The veteran never responded to the 
letter and the Board assumes that the veteran does not want a 
hearing.  

The veteran filed a notice of disagreement in June 2006 
regarding the denial of his claim of service connection for 
the lower back.  A statement of the case was issued in August 
2006.  The veteran did not file a substantive appeal.  Thus, 
this issue is not in appellate status.  


FINDINGS OF FACT

1.  Arthritis of the right ankle was not manifested during 
service, nor is arthritis of the right ankle otherwise 
causally related to such service, or to a service-connected 
disability.

2.  Arthritis of both hips was not manifested during service, 
nor is arthritis of both hips otherwise causally related to 
such service, or to a service-connected disability.




CONCLUSIONS OF LAW

1.  Arthritis of the right ankle was not incurred in or 
aggravated by the veteran's active service, nor is arthritis 
of the right ankle proximately due to or caused by a service-
connected disability.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2007).

2.  Arthritis of both hips was not incurred in or aggravated 
by the veteran's active service, nor is arthritis of both 
hips proximately due to or caused by a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the veteran 
dated in February 2004, prior to the initial adjudication of 
the claims.  In March 2006, the appellant was provided with 
notice of the types of evidence necessary to establish a 
disability rating and the type of evidence necessary to 
establish an effective date.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Despite initial inadequate notice 
provided to the veteran, the Board finds no prejudice to him 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In any 
event, since the Board concludes below that the preponderance 
of the evidence is against entitlement to service connection, 
any questions as to the appropriate disability ratings and 
effective dates to be assigned are rendered moot.

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the veteran's service medical 
records and post-service VA and private medical records.  The 
evidence of record also contains reports of several VA 
examinations.  The examination reports obtained are thorough 
and contain sufficient information to decide the issues on 
appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  The 
veteran and his representative have not made the RO or the 
Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  Therefore, the Board finds that 
duty to notify and duty to assist have been satisfied and 
will proceed to the merits of the veteran's appeal.  

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304, 3.306.  That 
an injury occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Additionally, for veterans who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as arthritis, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1137; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran claims entitlement to service connection for 
arthritis of the right ankle and of both hips, as secondary 
to his service-connected left ankle disability.  Service 
connection is in effect for left ankle disability, currently 
rated 20 percent disabling effective July 1, 1991.

Arthritis of the Right Ankle

Service Reports of Medical Examinations dated in April 1974 
for periodic purposes and in July 1975 for separation 
purposes reflect that the veteran's lower extremities were 
clinically evaluated as normal.  There are no other service 
medical records related to the right ankle.  

The veteran underwent a VA examination in March 2001.  The 
veteran was diagnosed with a remote fracture of the left 
ankle.  He stated that he was getting arthritis in his other 
joints.  The examiner did not believe that the veteran's 
ankle fracture would lead to his developing arthritic changes 
in these other areas.  

The veteran underwent an x-ray on the right ankle in March 
2004.  X-ray findings revealed a small calcaneal spur and a 
small exostosis on the medial malleolus.  There was no 
evidence of fracture or healing fracture.

VA outpatient treatment records dated in June 2004 reflect 
that the veteran was diagnosed with pain in both ankles, left 
more than right, the mechanism likely myofascial derived from 
old trauma and instrumentation in left ankle.  

Pursuant to the Board's April 2008 remand, the veteran 
underwent another VA examination in May 2008.  He reported 
right ankle pain.  He stated that he developed pain in his 
right ankle from shifting his weight from his left to his 
right.  He denied periods of flare-up.  

Upon physical examination, the veteran showed a limping gait.  
Range of motion of the right ankle showed no dorsiflexion and 
only 0-20 degrees of plantar flexion, both with pain.  He was 
tender anteriorly.  There was no swelling about the joint.  
The examiner diagnosed normal right ankle with decreased 
range of motion that is likely voluntary secondary to pain, 
as there was no radiographic finding that would account for 
his loss of motion.  The examiner noted some arthralgia 
without arthritis that is less likely than not secondary to 
the left ankle disability.  The examiner reasoned that there 
are no reports in the medical treatment records to 
substantiate his claims of any injuries to the right ankle.  
The examiner opined that it is more likely than not that his 
right ankle is related to the results of aging, obesity, and 
musculoskeletal deconditioning due to physical inactivity and 
a genetic predisposition for developing osteoarthritic 
conditions.  

At this point the Board observes that the May 2008 examiner's 
report suggests that the veteran may not currently have a 
diagnosed right ankle disability.  In this regard, the 
examiner diagnosed only a normal right ankle with some 
limitation of motion due to pain.  There was no x-ray 
evidence or arthritis.  The examiner only noted arthralgia.  
The Board notes that pain alone, without a diagnosed or 
identifiable underlying malady or condition does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).

At any rate, assuming for the sake of argument that the 
veteran does have a right ankle disability, the preponderance 
of the evidence is against a finding that any such disability 
is causally related to service or to his service-connected 
left ankle disability.  Service records do not document any 
right ankle complaints or abnormalities, and on separation 
from service, his lower extremities were clinically evaluated 
as normal.  The clinically normal lower extremities finding 
on separation examination is significant in that it 
demonstrates that trained military medical personnel were of 
the opinion that no right ankle disability was present at 
that time.  The Board views the examination report as 
competent evidence that there was no right ankle disability 
at that time.  

Moreover, the lack of any evidence of a continuing right 
ankle disability for over 25 years between the period of 
active duty and the evidence showing right ankle disability 
is itself evidence which tends to show that no right ankle 
disability was incurred as a result of service.  A prolonged 
period without medical complaint can be considered, along 
with other factors concerning the claimant's health and 
medical treatment during and after military service, as 
evidence of whether a disability was incurred in service or 
whether an injury, if any, resulted in any chronic or 
persistent disability which still exists currently.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The veteran has also claimed that right ankle disability 
developed due to his service-connected left ankle 
disability.  However, the May 2008 VA examiner opined that 
the veteran's right ankle disability was less likely than not 
related to his left ankle disability.  The examiner's opinion 
was that it is more likely than not that the right ankle 
symptoms are related to the results of aging, obesity, and 
musculoskeletal deconditioning due to physical inactivity and 
a genetic predisposition for developing osteoarthritic 
conditions.  The examiner did not relate any right ankle 
symptoms to the left ankle disability, either by direct 
causation or by aggravation.  

The Board acknowledges the June 2004 medical diagnosis of 
pain in both ankles and both hips, left more than right, the 
mechanism likely myofascial derived from old trauma and 
instrumentation in left ankle.  However, to the extent this 
suggests a causal relationship between the right ankle and 
left ankle, there is no supporting rationale.  The Board 
finds that the 2008 opinion, obtained to clarify the 
underlying question of medical causation, is more persuasive.  
The 2008 examiner expressly indicated what he believed the 
actual causes of the right knee pain to be, and the 
examiner's opinion in this regard did not include any causal 
relationship between the right ankle and the left ankle.  

In summary, there is no probative evidence of right ankle 
disability in service; no probative evidence of a nexus 
between the veteran's right ankle disability and his period 
of active duty service; and no persuasive medical evidence of 
a causal relationship between the veteran's right ankle 
disability and his service-connected left ankle disability.  
Thus, service connection for right ankle disability is not 
warranted.  

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection is not 
warranted.  38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Bilateral Hip Disability

Service Reports of Medical Examinations dated in April 1974 
for periodic purposes and in July 1975 for separation 
purposes reflect that the veteran's lower extremities were 
clinically evaluated as normal.  There are no other service 
medical records related to the bilateral hips.  

The veteran underwent a VA examination in March 2001.  The 
veteran was diagnosed with a remote fracture of the left 
ankle.  He stated that he was getting arthritis in his other 
joints.  The examiner did not believe that the veteran's 
ankle fracture would lead to his developing arthritic changes 
in these other areas.  

VA outpatient treatment records dated in June 2004 reflect 
that the veteran was diagnosed with pain in both hips, the 
mechanism likely myofascial derived from old trauma and 
instrumentation in left ankle.  In December 2005, the veteran 
was assessed with pain in both hips associated with 
degenerative joint disease.  In April 2006, the veteran was 
assessed with slight pelvic tilt with left side slightly 
higher than the right which could be positional.  Otherwise, 
the bones of both lower extremities were symmetric with equal 
lengths.  Mild degenerative changes were seen at bilateral 
hip joints.  A screw and pin were placed through the left 
medial malleolus.  There was no acute fracture, dislocation, 
or soft tissue abnormality.  

At the Board's direction, the veteran underwent another VA 
examination in May 2008.  He reported hip pain located in the 
groin and laterally in each hip.  He complained of stiffness 
in the joints and weakness secondary to "arthritis."  

Upon physical examination, right hip range of motion was 
forward flexion of 0-90 degrees with extension to neutral 
with pain throughout.  External rotation was 0-40 degrees 
with pain throughout.  Internal rotation was 0-10 degrees 
with pain throughout.  Abduction was 0-40 degrees with pain 
throughout and adduction was 0-10 degrees with pain 
throughout.  Left hip range of motion revealed 0-70 degrees 
of forward flexion with pain throughout.  The veteran 
extended to neutral with pain.  External rotation and 
abduction was 0-35 degrees with pain throughout.  Adduction 
was 0-5 degrees with pain throughout.  The veteran was tender 
over both greater trochanteric bursa areas.  There were no 
additional limitations following repetitive use other than 
increased pain.  There were no flare-ups, effect of 
incoordination, fatigue, weakness, or lack of endurance on 
the function of any of the joints.  The examiner diagnosed 
bilateral hip early degenerative joint disease with decreased 
range of motion that is likely voluntary secondary to pain, 
as there is no radiographic abnormality in either hip that 
would prevent motion.  The examiner opined that the veteran's 
bilateral hip degenerative joint disease is less likely than 
not related to his left ankle disability.  The examiner 
reasoned that review of the orthopedic literature revealed 
that there are no peer reviewed studies that support the 
contention that post-traumatic degenerative changes of one 
joint may induce degenerative changes in another joint, 
either of the effected or contralateral extremity.  The 
examiner noted that there were no reports in the medical 
treatment records to substantiate the veteran's claims of any 
bilateral hip injuries.  The examiner stated that it is more 
likely than not that the veteran's bilateral hip disability 
is related to the results of aging, obesity, and 
musculoskeletal deconditioning due to physical activity and a 
genetic predisposition for developing osteoarthritic 
conditions.  

The Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for 
bilateral hip disability.  Despite the veteran's assertions 
to the contrary, there is no persuasive evidence to support a 
finding that his current bilateral hip disability is related 
etiologically to service or his service-connected left ankle 
disability.  At separation from service, however, the 
veteran's lower extremities were clinically evaluated as 
normal.  The clinically normal findings are significant in 
that they demonstrate that trained military medical personnel 
were of the opinion that no bilateral hip disability was 
present at the veteran's separation from service.  The Board 
views the examination report as competent evidence that there 
was no bilateral hip disability at that time.  

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints).  Thus, the Board finds that the lack of any 
evidence of continuing bilateral hip disability for over 25 
years between the period of active service and the evidence 
showing diagnosis of bilateral hip disability is itself 
evidence which tends to show that no bilateral hip disability 
was incurred as a result of service.  

The veteran has also claimed that bilateral hip disability 
developed due to his service-connected left ankle 
disability.  However, the May 2008 VA examiner opined that 
the veteran's bilateral hip disability was not related to his 
left ankle disability, but that it was more likely than not 
that his bilateral hip disability is related to the results 
of aging, obesity, and musculoskeletal deconditioning due to 
physical inactivity and a genetic predisposition for 
developing osteoarthritic conditions.  The Board interprets 
this report as a negative opinion on the questions of whether 
the hip disability is due to or has been aggravated by the 
service-connected left hip disability.  The Board finds the 
2008 VA report and opinion to be more persuasive than the 
June 2004 medical report which suggested a relationship to 
the left ankle, but provided no rationale.  The 2008 examiner 
found no basis for such a relationship in this case and 
actually pointed to what he believed were the actual causes 
of the bilateral hip disability. 

The preponderance of the evidence is against the claim of 
service connection for bilateral hip disability.  There is no 
doubt to be resolved; and service connection is not 
warranted.  38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for right ankle disability, to include as 
secondary to service-connected left ankle disability, is not 
warranted.  Service connection for bilateral hip disability, 
to include as secondary to service-connected left ankle 
disability, is not warranted.  

The appeal is denied as to both issues.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


